United States Court of Appeals
                     For the First Circuit

Nos. 10-1076
     10-1099
     10-1115
     10-1875
     10-2466

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

              JOSÉ DAVID ACOSTA-COLÓN, a/k/a David;
             JORGE FOURNIER-OLAVARRÍA, a/k/a Mesón;
          FERNANDO L. CASTILLO-MORALES, a/k/a Yaguita;
         ALEXIS RODRÍGUEZ-RODRÍGUEZ, a/k/a Sandro; and
           DANIEL GUZMÁN-CORREA, a/k/a Danny Pincho,

                     Defendants, Appellants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                              Before
                  Howard, Selya, and Thompson,
                         Circuit Judges.


     H. Manuel Hernández for José David Acosta-Colón.
     Luis Rafael Rivera, with whom Luis Rafael Rivera Law Offices
was on brief, for Jorge Fournier-Olavarría.
     Carlos M. Calderón Garnier for Fernando L. Castillo-Morales.
     Lydia Lizarribar-Masini for Alexis Rodríguez-Rodríguez.
     Linda Backiel for Daniel Guzmán-Correa.
     Myriam Yvette Fernández-González, Assistant United States
Attorney, with whom Rosa Emilia Rodríguez-Vélez, United States
Attorney, Nelson Pérez-Sosa, Assistant United States Attorney,
Chief, Appellate Division, and Juan Carlos Reyes-Ramos, Assistant
United States Attorney, were on brief, for the United States.
December 18, 2013
           THOMPSON, Circuit Judge.

                               Overview

           Today we deal with the fallout from a deadly drug

conspiracy in Puerto Rico involving a small army of criminals

affiliated with "the Combo of Dr. Pila" (from now on, "the Combo"),

a vicious gang named after a local housing project where members

ran one of their many drug points. The five defendants whose joint

trial led to these consolidated appeals are Acosta, Fournier,

Castillo, Rodríguez, and Guzmán (their full names and aliases

appear in our case caption).

           A federal grand jury indicted each of them for conspiring

to possess and distribute illegal drugs within 1,000 feet of a

public-housing facility.   See 21 U.S.C. §§ 841, 846, and 860.   The

grand jury also indicted Fournier, Rodríguez, and Guzmán — but not

Acosta and Castillo — for aiding and abetting the use or carrying

of a firearm "during and in relation to" a drug crime or the

possession of a firearm "in furtherance" of that crime.      See 18

U.S.C. §§ 2 and 924(c)(1)(A).      As shorthand, we shall refer to

these counts as the drug-conspiracy count and the gun count.

           Covering the period from January 2003 to July 2007, the

indictment tagged Rodríguez and Guzmán as "leaders" in the Combo

conspiracy, Acosta and Castillo as "sellers," and Fournier as a

"facilitator."   These five were not the only ones indicted.     Far

from it.    The grand jury also indicted 90 others on similar


                                 -3-
charges.    But some of them copped pleas and agreed to testify for

the government at our defendants' trial.

            After hearing what these and other witnesses had to say,

the jury filled out defendant-specific verdict forms, finding,

essentially, each defendant guilty as charged and picking drug-

weight ranges for the drugs each defendant conspired to possess and

distribute — all while using a beyond-a-reasonable-doubt standard.

The only slight wrinkle on the conviction front is that the jury

found Acosta — and Acosta only — not guilty of participating in

drug-related conspiracy activities within 1,000 feet of a public-

housing project.    Later, the district judge imposed the following

prison sentences: Acosta, 151 months on the drug-conspiracy count;

Fournier,    78   months   on   the    drug-conspiracy   count   plus   60

consecutive months on the gun count; Castillo, 120 months on the

drug-conspiracy count; Rodríguez, 240 months on the drug-conspiracy

count and 60 consecutive months on the gun count; and Guzmán, life

on the drug-conspiracy count plus 60 consecutive months on the gun

count.

            Their appeals raise a staggering number of issues for

review, though not all require our extended attention. To make our

opinion manageable, we sort the issues out person by person,

highlighting only those facts needed to put things in perspective.

And for anyone wishing to know our ending up front, we note that

when all is said and done we affirm across the board.


                                      -4-
                                 Acosta

                                   (1)
                              Public Trial

           Acosta starts things off by accusing the district judge

of closing the courtroom to "the public" during the jury-selection

process.   The judge's action, he insists, denied him his Sixth

Amendment right to a public trial.      See U.S. Const. amend. VI.    The

backstory, at least so far as the record discloses, may be swiftly

summarized.

           Just before picking the jury, the district judge called

counsel to sidebar.       "I've been informed by my [court-security

officer]," the judge said, "that the marshals informed him that

three buses" that looked like "school buses" had "arrived here with

persons who have T-shirts saying, 'Danny, we support you and we

back you.'"    "Danny" is defendant Guzmán.        Anyway, "I'm not going

to allow that," the judge added, "and none of those persons are

going to walk into the courtroom.          They are going to be sent

back[,] and they are going to be —". Guzmán's counsel interrupted,

saying, "I don't think that's appropriate.          I had no idea.   Send

them back."    At the risk of stating the obvious, context makes

clear   that    counsel    was   calling     the    bus-riders'   actions

inappropriate, not the judge's ruling. And while the judge did not

blame the lawyers, he did stress that he would not "tolerate any

activity like that from any of the defendants."             Tell "you[r]

clients" to "behave," he continued, or else "I'm going to exclude

                                  -5-
them from the courtroom," install "a camera next" to "the holding

cells," and let them "watch the trial from there."                  "Very well,"

Rodríguez's    lawyer     said,    followed      immediately   by   the   judge's

saying, "I'm going to order the marshals to remove them from the

court."

           Every criminal defendant has a Sixth-Amendment right to

a public trial — a right designed to ensure a fundamentally fair

process, since the public's very presence there helps keep judges,

prosecutors, and witnesses on their toes.                See, e.g., Waller v.

Georgia, 467 U.S. 39, 46-47 (1984). But this public-trial right is

not   absolute      and   must    be   balanced     against    other    important

considerations in the administration of justice. See, e.g., id. at

45.   For example, a judge may close the courtroom to all members of

the   public   if    he   detects      a    compelling   interest      that   needs

protecting, considers sensible closure alternatives, ensures that

closure is no broader than required, and makes findings sufficient

to support his ruling.           See, e.g., Presley v. Georgia, 558 U.S.
209, 213-14 (2010) (adding that when a defendant objects to a

closure but does not offer alternatives, the judge must think of

some on his own); Owens v. United States, 483 F.3d 48, 61-62 (1st

Cir. 2007).      On the other hand, a judge may order a partial

courtroom closure — partial, because only some members of the

public are kept out — if he pinpoints a substantial interest that

needs protecting and then does the other things that we just


                                           -6-
listed.   See, e.g., Bucci v. United States, 662 F.3d 18, 23 (1st

Cir. 2011) (citing United States v. DeLuca, 137 F.3d 24, 34 (1st

Cir. 1998)).

          Acosta is having a devil of a time explaining what type

of closure happened here. First he says that the judge barred "the

public in general" during this phase of the trial, not just

Guzmán's t-shirt-wearing supporters, apparently.     Backing off a

bit, then he says (emphasis ours) that at the very "least" the

judge barred "defendants' families." Later still, he says that the

judge "may" have barred his family, friends, and supporters (hardly

a take-it-to-the-bank kind of statement).     And he says all this

without citing to the record.

          Even pushing that failure aside, Acosta cannot overcome

this problem:   The judge put the exclusion matter squarely on the

table for all the defendants' lawyers at sidebar, explaining what

he intended to do with the t-shirt wearers.   Each attorney had the

chance to speak up. And attorneys for two of Acosta's codefendants

did precisely that.   But not Acosta's lawyer — he said nothing,

despite the judge's placing the issue front and center and the

other lawyers' voicing their opinion on this weighty subject.

Fournier's attorney peeped no words of protest either, which is a

problem for him, as we shall shortly see.   Ultimately, then, given

the particular facts of our case, we conclude that Acosta's lawyer

had to know that he had to chime in on the exclusion issue — as


                                -7-
others had — or else waive any claim.           So his silence constitutes

classic waiver, rather than forfeiture, which means that he cannot

challenge the judge's ruling even as plain error.                See, e.g.,

United States v. Christi, 682 F.3d 138, 142 (1st Cir. 2012)

(Souter, J.) (citing, among other cases, Levine v. United States,

362 U.S. 610 (1960), which deems a courtroom-exclusion issue waived

if counsel knew about the exclusion and "saw no disregard of a

right"   but   now   peddles   the   argument    "as   an   afterthought   on

appeal").

                                    (2)
                               Alibi Witness

            Acosta also challenges the judge's decision banning him

from calling his wife as an alibi witness at trial.            Here is what

happened.

            Shortly after the indictment issued, the government,

relying on Fed. R. Crim. P. 12.1, demanded that each defendant give

notice of any alibi defense that they intended to use.                 Rule

12.1(a) provides that a request like that "must state the time,

date, and place of the alleged offense."           And the version of the

Rule in effect at the relevant time said that if the defendant

wishes to raise an alibi defense, he must — within 10 (now 14) days

— notify the government in writing of his intent to do so.          And the

government's request here stated:

            The defendant committed the charged offense
            throughout the years 2003, 2004, 2005, 2006,
            and until July 2007, during the day and night

                                     -8-
            hours, in or within the Dr. Pila Public
            Housing Project; and/or within the Ponce
            Housing Public Housing Project; the José M.
            Gándara Public Housing Project; the Portugues
            Public Housing Project; the Los Rosales Public
            Housing Project; and within the Municipalities
            of Ponce and Juana Díaz, Puerto Rico.

One of Acosta's then-codefendants, José Ríos Santiago ("Ríos"), who

later pled guilty to the drug-conspiracy count, objected to the

request, claiming that it was too broad because it covered four-

plus years, every day and night. "If the government wants an alibi

response," Ríos wrote, it must list the "dates" and "time" showing

when he supposedly "was personally involved in the conspiracy

charged," and not use the entire period covered in the indictment

— then and only then, he added, will notice be "adequate" under the

Rule.    Acosta neither filed his own objection nor joined Ríos's.

Eventually, the judge granted Ríos's objection, using language

indicating that the ruling applied only to him:    "ORDER as to Jose

L. Rios-Santiago GRANT[ED]."      The government never amended its

request.     And Acosta never mentioned during pretrial that he

intended to call his wife as an alibi witness.

            We fast-forward to August 25, 2009, the thirteenth day of

trial.     A confidential informant named Ulises Martínez Camacho

("Martínez") testified about his encounter with Acosta at a Combo-

owned drug point — the "Coto Laurel" drug point — on July 11, 2007.

Armed with police-supplied recording equipment and following the

police's marching orders, Martínez had journeyed there to buy drugs


                                 -9-
and ended up handing Acosta $80 for 13 bags of crack.       Acosta

grabbed the cash but never came back with the drugs.      Martínez

immediately complained about what had happened to Acosta's brother,

who in turn told defendant Rodríguez (who was also there at that

time).   Ticked off that "this guy" — meaning Acosta — had "done

this again," Rodríguez handled the problem by making sure that

Martínez got what he had paid for.      Importantly, Martínez had

secretly caught nearly everything on audio and video tape —

everything except a shot of Acosta, which Acosta's counsel brought

out on cross-examination.

          After the judge recessed for the day, Acosta's lawyer

said that he wanted to call his client's wife as an alibi witness.

She would testify that Acosta had been with her on July 11, counsel

explained, celebrating her birthday far from the Coto Laurel drug

point.   But prosecutors told the judge that they had given the

defense copies of the July 11 recording way back in August 2007 —

nearly 2 years before trial.     And one can hear people saying

Acosta's name — "José David" or "David" — on the recordings,

prosecutors stressed.   They also said that they had given the

defense a transcript of the audio recording in October 2007.   And

they noted that they had given the defense "Jencks Act" material

regarding the July 11 transaction on August 1, 2009 — 6 days before

trial started and 24 days before either Martínez's direct testimony

or Acosta's in-court attempt to spring the alibi witness on the


                               -10-
prosecution.   For those uninitiated in the intricacies of federal

criminal procedure, the Jencks Act entitles a criminal defendant to

the "statement" of a government witness after the witness has

testified on direct examination.    See 18 U.S.C. § 3500(a).1

          Acosta's counsel did not deny any of this.    Instead, he

tells us, he tried to explain to the judge that, yes, prosecutors

"may have" dropped off videos and transcripts of the July 11

doings, but he did not learn that Martínez would tie Acosta to the

tape until he got the Jencks material about a week before trial.

The judge was not impressed.    "You had all that information" for

such a long "time," the judge found, yet you still did not give

prosecutors the requisite notice so that they could "investigate"

the alibi theory.   "I have to consider the rights of your client,"

the judge told Acosta's attorney.      And "I did," the judge said,

reminding counsel too that he had ordered prosecutors to produce

all Jencks-Act statements well "before the time that the government

ha[d] to turn it over."     Having concluded that the defense had

failed to comply with Rule 12.1, the judge precluded Acosta's wife

from testifying.    See Fed. R. Crim. P. 12.1(e) (providing that "a

court may exclude the testimony of any undisclosed" alibi witness

if a party does not comply with the Rule's requirements).




     1
       The Jencks Act takes its name from Jencks v. United States,
353 U.S. 657 (1957). See United States v. Dupont, 15 F.3d 5, 7 n.2
(1st Cir. 1994) (noting that the statute "codif[ies] Jencks").

                                -11-
           Looking to undo the judge's ruling, Acosta protests that

he did not have to give advance notice of his alibi witness because

the prosecution had given him an inadequate Rule 12.1 request. But

even if wrong on this point, Acosta contends that the judge should

have used the power under Rule 12.1(d) to let the alibi witness

testify anyway, particularly since the exclusion robbed him of his

constitutional rights to present a meaningful defense, or so he

says.2   Neither argument works.

           Take the first one.     At no time before dropping the

alibi-witness   bombshell   midtrial    did   Acosta    object   to   the

government's Rule 12.1 request — despite then-codefendant Ríos's

objection and the judge's ruling in Ríos's favor.           Under these

circumstances, Acosta has waived the argument.         See, e.g., United

States v. Valerio, 676 F.3d 237, 246 n.2 (1st Cir. 2012) (noting

that arguments raised for the first time on appeal are deemed

waived); United States v. Meade, 175 F.3d 215, 223-24 (1st Cir.

1999) (same). Hoping to avoid this logic, Acosta faintly intimates

a slight whisper of a suggestion that Ríos's objection preserved

the issue for all defendants.       But he does not develop this

piggyback theory, so we need say no more about that.         See, e.g.,

United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (holding




     2
        Rule 12.1(d) provides that a "court may"                  excuse
noncompliance with the Rule "[f]or good cause" shown.

                                 -12-
"that issues adverted to in a perfunctory manner, unaccompanied by

some effort at developed argumentation, are deemed waived").

           Explaining the problem that sabotages Acosta's second

argument — that the judge should have plied his Rule 12.1(d) power

to excuse the surprise-witness disclosure — requires a little more

work on our part.          We start with some basics.             A defendant

obviously has a right to offer witnesses in his defense, thanks to

the Supreme Court's reading of the Sixth Amendment.3              See Taylor,
484 U.S. at 409; see also United States v. Portela, 167 F.3d 687,

704 (1st Cir. 1999).      But just as obviously, that right (like most

rights)   is   not    unlimited   and   may   bow   to    other   "[c]ompeting

interests."    United States v. Brown, 500 F.3d 48, 57 (1st Cir.

2007) (citing Taylor, 484 U.S. at 414-15).               Among these are "the

integrity of the adversary process, the danger of unfairly skewing

the truth-determining function that lies at the epicenter of that

process, and the efficient administration of justice." Id. (citing

Taylor again).       Also relevant are "the willfulness [or not] of the

violation, the relative simplicity of compliance, and whether or

not some unfair tactical advantage has been sought." United States

v. Nelson-Rodriguez, 319 F.3d 12, 36 (1st Cir. 2003) (quoting

Chappee v. Vose, 843 F.3d 25, 29 (1st Cir. 1988)).                  Not every


     3
       The Sixth Amendment does not literally give the accused the
right to present witnesses.    It gives him the right "to have
compulsory process" to "obtain[]" them. See U.S. amend. VI. But
the right to compulsory process includes the right to present
witnesses. See Taylor v. Illinois, 484 U.S. 400, 409 (1988).

                                    -13-
factor applies in every situation, naturally.             See Chappee, 843
F.3d at 29 (emphasizing that the Supreme Court has "declined to

cast a mechanical standard to govern all possible cases").               And in

the end, we give fresh review to the judge's application of this

standard,    see   Nelson-Rodriguez, 319 F.3d   at   36,   but    with

"considerable deference" to his factual determinations, see United

States v. Levy-Cordero, 67 F.3d 1002, 1013 (1st Cir. 1995).

            Acosta's effort to poke holes in the judge's exclusion

ruling first focuses on the willfulness factor:           because, he says,

there is zero indication that counsel had acted willfully when he

disclosed the alibi witness midtrial, the judge's edict must fall.

What dooms his theory is that we have never held that the exclusion

sanction is available only when a party willfully violates Rule

12.1.    See Nelson-Rodriguez, 319 F.3d at 37.          Next he argues that

we must reverse given how badly he needed his wife's testimony to

rebut Martínez's and so vindicate his constitutional right to mount

an effective defense.      But Acosta had more than enough time to

reveal his alibi witness before day 13 of trial, as the judge

supportably found after hearing prosecutors say how they had handed

the     defense    incriminating   July     11    evidence     (recordings,

transcripts, and reports), starting almost two years before the

trial kicked off.     Add to that the lack of a credible excuse for

not complying with Rule 12.1 and the fact that allowing the

surprise witness to testify would have delayed this multidefendant


                                   -14-
trial (to give prosecutors a chance to investigate the alibi), and

it becomes clear that Acosta's alibi-witness argument is a no-go.

See generally Williams v. Florida, 399 U.S. 78, 81-82 (1970)

(noting that because an alibi defense is easily "fabricated," the

government's "interest in protecting itself against an eleventh-

hour   defense   is   both   obvious   and   legitimate,"     adding   that

defendants must know that a criminal trial "is not . . . a poker

game in which players enjoy an absolute right always to conceal

their cards until played").

                                   (3)
                       Sufficiency of the Evidence

           Acosta contends that the evidence was not sufficient to

support his drug-conspiracy conviction. To convict someone of that

crime, the government must prove beyond a reasonable doubt that he

knew   about   and    voluntarily   participated   in   the   conspiracy,

"intending to commit the underlying substantive offense" — and

proof may come from direct evidence or circumstantial evidence,

like inferences drawn "from members' 'words and actions'" and from

"'the interdependence of activities and persons involved.'" United

States v. Ortiz de Jesús, 230 F.3d 1, 5 (1st Cir. 2000) (quoting

United States v. Boylan, 898 F.2d 230, 241-42 (1st Cir. 1990)). Of

course, winning a sufficiency challenge is hard to do: Acosta must

show that after viewing the evidence and reasonable inferences in

the light most flattering to the prosecution, no rational jury

could have found him guilty beyond a reasonable doubt.          See, e.g.,

                                    -15-
United States v. Polanco, 634 F.3d 39, 45 (1st Cir. 2011).                  And

though we exercise de novo review, we can neither re-weigh the

evidence nor second-guess the jury's credibility calls.             Id.

            Acosta pins his principal hope on convincing us that two

government witnesses who helped seal his fate were unworthy of

belief.   This argument is hopeless.

            The first witness is Jayson Serrano, a confidential

informant who had grown up with defendant Rodríguez.                 Serrano

testified that Acosta was a drug "runner" for the Combo-owned Coto

Laurel drug point:      Rodríguez (the person in charge at that drug

point) would get "bundles" of drugs from his Combo colleagues and

hand them over to Acosta, who would then give them to sellers at

the Coto Laurel locale.4      Early in his direct examination Serrano

named two sellers at the Coto Laurel drug point — nicknamed "Wanda"

and "Pucho" — neither of whom were Acosta.          Later, though, Serrano

did say that Acosta was a seller there as well.               He knew this

because he had bought drugs from him "several" times. Serrano also

testified   that   he   and   Acosta   had   met   with   Combo   leaders   at

Rodríguez's house.      Acosta tries to pour cold water on all this,

noting that Serrano is a convicted thief, former drug addict, and

paid government snitch who could not keep his story straight about

whether Acosta was the seller.          What Acosta says may be proper



     4
       A bundle of heroin, Serrano explained, contains "25 little
bags of heroin," all "wrapped up in a bag."

                                   -16-
argument for a jury, but it is not proper argument here, given that

we must resolve all evidentiary and credibility conflicts in the

government's favor.      See, e.g., Polanco, 634 F.3d at 45; United

States v. Manor, 633 F.3d 11, 14 (1st Cir. 2011).

          The second witness that Acosta targets is Martínez, the

same Martínez involved in the July 11, 2007 incident discussed

above — where Acosta agreed to sell Martínez $80 worth of crack but

took off without handing over the drugs, and then defendant

Rodríguez fixed things by making sure that Martínez got his crack.

Well, Acosta says that that testimony shows only that he had preyed

on hapless drug buyers, not that he was a conspiracy member.      But

his theory cannot fly, given our prosecution-friendly standard of

review — which, again, requires us to choose from among competing

inferences the one most compatible with the jury's guilty verdict.

See, e.g., Polanco, 634 F.3d at 45; Manor, 633 F.3d at 13-14.      And

having done so, we believe a sensible jury could conclude that

Combo-bigwig Rodríguez helped Martínez out because Acosta was a

drug seller in the Combo conspiracy and Rodríguez did not want any

customer-relations problems on his watch.          Like he did with

Serrano, Acosta also harps on Martínez's status as a professional

stoolie and former drug addict — a credibility attack that fails,

for the reason his attack on Serrano failed.

          The   upshot    is   that   Acosta's   insufficient-evidence

arguments misfire.    So we trudge on.


                                 -17-
                                (4)
                           Drug Quantity

          For his final salvo, Acosta attacks the judge's drug-

quantity finding.   As anyone familiar with this area of the law

knows, sentence length in drug cases turns largely on the amount

and type of drugs involved.   Section 841(b)(1)(A) of Title 21, for

example, lists amounts of different drugs — 1 kilogram or more of

heroin, 5 kilograms or more of cocaine, for instance — that lead to

sentences of 10 years to life ("unless death or serious bodily

injury results from the use of such substance," which leads to

sentences of 20 years to life).   Acosta says, basically, that the

judge relied on conspiracy-wide amounts rather than on amounts

attributable to him personally or reasonably foreseeable by him —

a gaffe, he adds, that resulted in his getting a higher sentence.

Commendably, he concedes that he did not object on this basis below

and so must prove plain error — a famously difficult standard to

meet, requiring him to show "error, plainness, prejudice to the

defendant[,] and the threat of a miscarriage of justice."    United

States v. Torres-Rosario, 658 F.3d 110, 116 (1st Cir. 2011); accord

United States v. Eisom, 585 F.3d 552, 556 (1st Cir. 2009).   This is

a standard he ultimately cannot meet, it turns out.

          Even a quick look at the record reveals that the jury

made individualized drug findings for each defendant beyond a

reasonable doubt:   following the judge's charge, the jury checked

off lines indicating, for example, that Acosta had conspired to

                                -18-
possess and distribute 1 kilogram or more of heroin, 5 kilograms or

more of cocaine, 50 grams or more of crack, and less than 100

kilograms of marijuana.       In sentencing him on the drug-conspiracy

count, the judge used the jury's 1-kilogram-or-more-of-heroin

finding — a finding that triggered a statutory minimum-to-maximum

prison range of 10 years to life, see 21 U.S.C. § 841(b)(1)(A), all

without offending Alleyne v. United States, 133 S. Ct. 2151 (2013),

despite what Acosta says.         Alleyne held that facts triggering

application of a "mandatory minimum sentence" generally "must be

submitted to the jury" and established "beyond a reasonable doubt."

See 133 S. Ct. at 2163.5       That is precisely what happened here.6

Working   with   the   2009     version   of   the   federal   sentencing

guidelines,7 the judge then pegged Acosta's base-offense level at

32 and made no adjustments, either up or down.          With a criminal-

history category of III, Acosta's guidelines-recommended sentencing

range was 151 to 188 months of imprisonment, the judge concluded.



     5
       We say "generally" because the high court explicitly
declined to revisit "the narrow exception to this general rule for
the fact of a prior conviction." Id. at 2160 n.1.
     6
       Alleyne applies to cases like this one that were on direct
appeal when it was released. See, e.g., Schriro v. Summerlin, 542
U.S. 348, 351 (2004).
     7
       A judge normally applies the guidelines in vogue at the time
of sentencing unless doing so "would violate the ex post facto
clause," in which case the judge must use the version "in effect on
the date" the defendant committed the offense.        See U.S.S.G.
§ 1B1.11; see also Peugh v. United States, 133 S. Ct. 2072, 2078-88
(2013) (fleshing out the ex post facto analysis).

                                   -19-
And after considering relevant sentencing factors, see 18 U.S.C.

§ 3553(a), the judge selected 151 months — the very bottom of the

applicable guidelines range and obviously well within the statutory

range of 10 years to life.

           Given this set of circumstances, the bottom line is very

simple:   the jury's individualized drug-quantity findings still

Acosta's cry that no individualized findings drove this part of the

judge's sentencing decision. Ever persistent, Acosta suggests that

the evidence before the jury concerning what amounts he had handled

or were reasonably foreseeable by him was "iffy" at best, an

argument that certainly sounds like a sufficiency challenge.       But

the already high bar for plain error becomes even higher when

dealing   with   an   unpreserved   sufficiency-of-the-evidence   claim

(which this is), requiring a criminal defendant to show a "clear

and gross injustice" for reversal.         United States v. Pratt, 568
F.3d 11, 18 (1st Cir. 2009).     And significantly, Acosta makes zero

effort to explain how — after taking the evidence and permissible

inferences in a prosecution-friendly way — he satisfies this

souped-up standard.     And that means that he has not lived up to his

obligation to "develop[] a sustained argument out of . . . legal

precedents," which leads to waiver of this issue.         See Town of

Norwood v. Fed. Energy Regulatory Comm'n, 202 F.3d 392, 405 (1st

Cir. 2000).




                                    -20-
                                 Fournier

                                    (1)
                               Public Trial

           Like Acosta, Fournier first argues that the judge's

courtroom-closure order violated the Constitution's public-trial

guarantee. Fournier's claim is really just a variation on Acosta's

and shares the same devastating waiver problem.              So we soldier on.

                                 (2)
                       In-Court Identification

           Fournier   next      claims       that   a     witness's   in-court

identification of him occurred under circumstances so suggestive

and unreliable as to deny him due process of the law.                        The

background events are easily summarized.                 On the second day of

trial, Miguel Lespier Velázquez ("Lespier") took the stand as a

government witness.        Possessing a bachelor's degree in criminal

justice, Lespier was an early Combo leader.               Eventually arrested

and later indicted (together with our five defendants) for his role

in this sordid affair, Lespier pled guilty and agreed to help the

government prosecute other conspiracy members.              After he had given

a   downright   chilling    account    of    a   Combo    killing   spree,   the

prosecutor asked him who had supplied the guns.              "Georgie Mesón,"

Lespier said.     Fournier sometimes goes by that name, everyone

agrees, because he owned a sandwich shop called "El Mesón Bypass."

"Pistols, revolvers, and AK-47 rifles" are what Fournier provided,

Lespier noted.    And Lespier said that he knew him.           The prosecutor


                                      -21-
then asked him to identify Fournier for the jury.                        But he could

not,    even     after   standing   up    and    looking    in     the    defendants'

direction.       "I don't see [Fournier] right now," he said.                 "I know

him," though, he stressed again.

               Later in a sidebar conference, the prosecutor told the

judge     that     he    believed   that        Lespier    could     not    make   an

identification because Fournier had kept his head down and a podium

had blocked Lespier's view. The solution, the prosecutor said, was

to have the defendants move so that the witness could see them

better.        Fournier's lawyer objected, and the judge denied the

request.

               The following day, the prosecutor continued his direct

examination of Lespier.        Fournier attended Combo meetings, Lespier

said.   Other key attendees included representatives from different

housing projects — like the Portugués Housing Project — that were

part of the Combo network.           Shifting gears, the prosecutor then

asked him about defendant Rodríguez.               Rodríguez "belonged to the

Combo" since 2005 and ran the Coto Laurel drug point, Lespier said.

And he identified Rodríguez for the jury — "the person is wearing

a polo shirt, white," Lespier added — after leaving the stand (with

the judge's permission, of course) to get a closer look. "[Do] you

recognize      any   other   person?"     the     prosecutor     asked.       Lespier

identified four of the defendants by their nicknames.                     "What about

the person in the coat," the prosecutor then asked, "do you


                                         -22-
recognize that person?"          "Objection," Fournier's counsel said.

"Suggestive."      After the judge overruled the objection, Lespier

stated, "[t]hat's Georgie Mesón," i.e., Fournier, and then returned

to    the   witness    stand,    where    he     continued     testifying     about

Fournier's exploits — including how Fournier supplied Combo cohorts

with guns and cars to use in shootouts with Combo foes.                   Fournier

even drove the getaway car following one gunfight, Lespier said.

             A defendant challenging an in-court identification must

show that the procedure used was unduly suggestive.                     See, e.g.,

United States v. Espinal-Almeida, 699 F.3d 588, 602 (1st Cir.

2012), cert. denied, 133 S. Ct. 1837 (2013).              But even if he does,

the identification is still admissible if the totality of the

circumstances indicates that it was nonetheless reliable.                    Id.    An

identification        is   unreliable     only     when   it    poses    a    "very

substantial"      risk     of   "irreparable      misidentification."              Id.

(internal quotation marks omitted).             For preserved challenges like

Fournier's, we review the judge's ruling de novo and his fact

findings for clear error.        See id.       The judge in our case, however,

made no fact findings on this issue.

             Here, Fournier cannot get to first base, because we do

not    believe    that     Lespier   identified       him      under    suggestive

conditions.      Consider the context.         The prosecutor and Lespier had

been discussing Rodríguez, not Fournier, when the prosecutor asked

him whether he could identify "that person" — meaning Rodríguez —


                                        -23-
and tell the jury "what that person" had on.            And the prosecutor's

quite neutral "What about the person in the coat, do you recognize

that person?" comment did not coach Lespier into fingering Fournier

(whom Lespier knew anyway) as the person wearing the coat.

              Undeterred, Fournier plays up how Lespier could not

identify   him    in   court   the   day   before   —   so,   he   argues,    the

prosecutor's comment must have been suggestive.                But even if we

assume for argument's sake that Lespier made the identification

under suggestive circumstances, Fournier still cannot get the

result he wants.       Unlike us, the jurors here had front-row seats

for Lespier's in-court identification.            Hearing his voice, seeing

his eyes and facial expressions, and observing his body movements,

they   were    perfectly   positioned       to   spot   any   slight   sign    of

uncertainty on his part when he did identify Lespier.               Fournier's

attorney also had the chance to challenge the identification's

worth on cross-examination.          And because jurors have a superior

vantage point for sizing up the whole picture, the reliability of

testimony like this is normally a matter for them.                  See, e.g.,

United States v. Jones, 689 F.3d 12, 18 (1st Cir. 2012); United

States v. Maguire, 918 F.2d 254, 264 (1st Cir. 1990). Working with

the totality-of-the-circumstances test, we have held time and again

that "only in extraordinary cases" should identification evidence

be kept from the jury.         See Jones, 689 F.3d at 18 (quoting United

States v. de Jesus-Rios, 990 F.2d 672, 677 (1st Cir. 1993)); see


                                     -24-
also Espinal-Almeida, 699 F.3d at 602 (citing United States v.

Rivera-Rivera, 555 F.3d 277, 282 (1st Cir. 2009)).             Nothing about

this   case    screams    "extraordinary,"     however,   so   the     judge's

identification ruling stands.

                                     (3)
                                Brady Claims

              As everyone knows, prosecutors must turn over to the

defense exculpatory evidence that is material either to guilt or

punishment. See, e.g., Brady v. Maryland, 373 U.S. 83, 87 (1963).

The duty to disclose covers impeachment evidence too, even if the

evidence is not inherently exculpatory.            See, e.g., Giglio v.

United States, 405 U.S. 150, 154-55 (1972). That is what the Fifth

and Fourteenth Amendments' Due Process Clauses require. See, e.g.,

Haley v. City of Boston, 657 F.3d 39, 47 (1st Cir. 2011).

              Broadly    speaking,   there   are   two    types   of    Brady

violations.      See, e.g., United States v. González-González, 258
F.3d 16, 21-22 (1st Cir. 2001).              The first occurs when the

undisclosed evidence shows that prosecutors knowingly used perjured

testimony or allowed false testimony to go uncorrected. See, e.g.,

United States v. Agurs, 427 U.S. 97, 103-04 (1976); Giglio, 405
U.S. at 153; see also González-González, 258 F.3d at 21 (citing

Giglio too, among others cases).        For this violation, undisclosed

evidence is material "if there is any reasonable likelihood that

the false testimony could have affected the judgment of the jury."

Agurs, 427 U.S. at 103.       The other type of Brady violation occurs

                                     -25-
when prosecutors suppress evidence favorable to the defense, even

if the evidence does not involve false testimony.                Id. at 104;

González-González, 258 F.3d at 22. For this violation, evidence is

material "if there is a reasonable probability that, had the

evidence     been   disclosed   to   the    defense,   the    result   of   the

proceeding would have been different."           United States v. Bagley,

473 U.S. 667,   682   (1985).     The   "reasonable      likelihood"    and

"reasonable probability" standards are synonymous.             See González-

González, 258 F.3d at 22.

             Fournier makes an odd Brady/Giglio argument.          Bear with

us now as we run through it.

             Testifying for the government on the eleventh day of

trial, Ernesto David Vidró Díaz ("Vidró") told the jury about how

he had worked at Fournier's eatery, El Mesón Bypass, from 2003

until 2004.    During his time there, Vidró saw some Combo leaders —

guys named "Potro, Bo, Ramoncito, Burrito" — meet with Fournier at

that locale two or three times a week.                 And on a couple of

occasions he saw Burrito and Bo go into Fournier's office and take

out clear plastic baggies containing what looked liked powdered

cocaine.     The duo would then go to an out-of-the-way part of the

restaurant and "deck" the cocaine — drug slang that means to

prepare the drug for distribution.8          See United States v. García-



      8
       Burrito later worked at El Mesón Bypass for a few weeks in
December 2005, another witness noted.

                                     -26-
Torres, 341 F.3d 61, 64 (1st Cir. 2003).                      Vidró also saw Combo

personnel        score     guns   and   cars        there,   thanks    to    Fournier's

connections.

                Vidró was no angel either, by the way.                      He had pled

guilty to conspiring from 2007 through 2008 to sell drugs at the

Pámpanos Housing Project ("Pámpanos").                  Prosecutors had handed the

defense FBI reports on interviews with him concerning the Pámpanos

conspiracy, even though the reports involved a different drug

organization and a different period than the ones involved here.

                Answering questions posed by Fournier's counsel on cross-

examination, Vidró repeated that he had seen Burrito "decking" at

El Mesón. Vidró also said that he had never seen Fournier "dealing

with drugs," though.          "Were you aware if his son was dealing with

drugs?" Fournier's counsel then asked.                  Vidró replied that he knew

nothing of the son's drug-dealing ways until after he (Vidró) had

left El Mesón Bypass's employ in 2004.                  Sometime between then and

when he "went to jail" for the Pámpanos drug conspiracy in 2008,

Vidró explained, he learned that Fournier's son "was dealing with

us" as part of that conspiracy.               Vidró also said that Fournier had

owned "the drug point at Portugués" for a week.

                On   the   next   trial      day,     Fournier's      counsel   blasted

prosecutors at sidebar for not disclosing evidence favorable to the

defense     —     namely,     notes     of    local     police   officers       who   had

interviewed Vidró as part of the Pámpanos-conspiracy investigation.


                                             -27-
The   notes,   counsel   said,   indicated   that   Vidró   had   mentioned

Fournier's son's drug dealings with Potro, Bo, and Burrito — but

not Fournier's. A snippet from one of the undisclosed notes says:

"George Fournier's son used to give the drug" to these men, "who

would cut the drug at the little room of the 'El Mesón' business."

So, counsel argued, Vidró did not testify truthfully when he

described Fournier's drug dealings with Potro, Bo, and Burrito.

The judge rebuffed the defense's attacks, explaining that the notes

involved a different conspiracy and that Vidró testified that he

had never seen Fournier deal with drugs.

           Fournier presses the same Brady argument on appeal, but

with a twist.     He now says that prosecutors knew that Vidró had

testified falsely.       The government hints at the possibility that

Fournier did not preserve the challenge for appeal — which if true

would normally force us to review for plain error rather than abuse

of discretion.     See United States v. Prochilo, 629 F.3d 264, 268

(1st Cir. 2011).    But because his challenge is easily rejected on

the merits, we skip over any waiver question. See United States v.

Dávila-González, 595 F.3d 42, 49 n.2 (1st Cir. 2010) (taking that

very tack).

           The much-fought-over investigative notes — which again

reflect that Vidró had accused Fournier's son but not Fournier of

drug dealings with Combo leaders during the Pámpanos conspiracy

sometime after 2004 but before 2008 — are neither exculpatory nor


                                   -28-
impeaching in this case.          To recognize the obvious, Vidró's

statements   to   Pámpanos   investigators       touch   on   a    different

conspiracy   at   a   different   time,   and    his   telling    them   that

Fournier's son gave drugs to persons who "decked" them at El Mesón

Bypass in 2007-08 hardly lets Fournier off the hook for allowing

them to "deck" drugs there in 2003-04.          Also and importantly, the

notes do not come within a country mile of contradicting Vidró's

testimony, which (we remind the reader) was that he had not seen

Fournier "dealing with drugs."      So we do not see how the notes had

a reasonable chance of changing the verdict here.                And because

Fournier has not shown that Vidró had perjured himself, that aspect

of his Brady claim goes nowhere too.9

          Fournier argues for the first time on appeal that we

should analyze his disclosure claims under the Sixth Amendment's



     9
       As the government points out, the record strongly suggests
that Fournier's counsel well knew the notes' details before Vidró's
testimony. During his cross-examination of Vidró, for example,
Fournier's lawyer asked, "And isn't it true that you told an agent
that decking was done for Mr. Fournier's son?"           After the
prosecutor objected, counsel replied that "[i]t's a prior statement
of the witness." And at side bar counsel said twice that he had
"read it somewhere," adding that Vidró "said that to an agent
pursuant to a document I saw." If true, that would be a problem
for Fournier. See Ellsworth v. Warden, 333 F.3d 1, 6 (1st Cir.
2003) (holding that even exculpatory "[e]vidence is not suppressed
if the defendant either knew, or should have known[,] of the
essential facts permitting him to take advantage of any exculpatory
evidence") (internal quotation marks omitted). On the next trial
day, however, Fournier's attorney did a 180, telling the judge that
he had not known about "those statements." We need not referee
this duel, because Fournier's argument fails for the reasons
recorded above.

                                   -29-
Confrontation     Clause.    That    argument   is    a   nonstarter     given

Prochilo, where we noted that our judicial superiors have "thus far

only evaluated [Brady] disclosure claims . . . under the Due

Process Clause of the Fifth and Fourteenth Amendments," not the

Sixth Amendment's Confrontation Clause.              See 629 F.3d at 271

(citing Bagley, 473 U.S. at 674-78, and Pennsylvania v. Ritchie,

480 U.S. 39, 51-54 (1987)).

                                  (4)
                      Sufficiency of the Evidence

              Fournier insists that the evidence was too skimpy to

support his conviction for conspiring to possess illegal drugs with

intent   to    distribute.   And    that   means,    he   argues   (at   least

implicitly), that the evidence was too skimpy to support his

conviction of aiding and abetting the possession of guns in

furtherance of a drug crime — if he was not part of the drug

conspiracy, the argument seems to go, then he did not commit a drug

crime and so could not have aided and abetted the possession of

weapons in furtherance of a drug crime. This sufficiency challenge

— which we of course review de novo and in the light most favorable

to the government, see Polanco, 634 F.3d at 45 — misses the mark.

              As we said earlier, to prove a drug-conspiracy charge

like the one here, the government must show beyond a reasonable

doubt that (a) a conspiracy existed, (b) the defendant knew of it,

and (c) he voluntarily participated in it, intending to commit the

specified underlying crime.        See Ortiz de Jesús, 230 F.3d at 5.

                                    -30-
Fournier thinks that prosecutors fell short of meeting requirements

(b) and (c), because, he says, there is no evidence either that he

had known about the "decking" at El Mesón Bypass or that he had

bought and sold drugs for the conspiracy.

            But recall Lespier's testimony (sketched in a way most

flattering to the prosecution):        Fournier had attended Combo

meetings, had given Combo personnel guns and cars to take on Combo

rivals, and had taken part in a Combo shooting binge.    And recall

too Vidró's testimony (also presented in a way most agreeable to

the government):    Fournier had met with Combo big shots at his

sandwich shop, had given Combo cabalists guns and cars, and had

given them a safe place (a secluded part of his restaurant) to

"deck" drugs too.    On top of that, Combo VIPs were not shy about

flashing baggies of cocaine in his office, Vidró added.     In the

light cast by this evidence, a rational jury could conclude beyond

a reasonable doubt that Fournier knew of and voluntarily joined the

Combo conspiracy with an intent to further its goals.    And as for

his specific complaints: The jury was free to draw the commonsense

inference that he knew about the "decking" happening right under

his roof.   Also, being a drug seller or buyer is not the only way

to participate in a drug conspiracy.    See, e.g., United States v.

Avilés-Colón, 536 F.3d 1, 17-18 (1st Cir. 2008); United States v.

Portalla, 496 F.3d 23, 27 (1st Cir. 2007).     Doing an "ancillary"

task — "accounting, communications, strong-arm enforcement," for


                                -31-
example      —    can    suffice,    if   done   to   further     the    conspiracy's

objective.        Avilés-Colón, 536 F.3d at 15 (emphasis added) (quoting

United States v. García-Torres, 280 F.3d 1, 4 (1st Cir. 2002)); see

also Portalla, 496 F.3d at 27 (holding that the fact that the

defendant himself did not peddle drugs, did not hold a "leadership

position" within the conspiracy, "and as a provider of 'peripheral'

services (viz., the provision of cell phones designed to elude law

enforcement        detection)       was   unaware     of   many   details      of    the

[conspirators'] drug business, would not foreclose a reasonable

jury from convicting him" — given that one of the conspiracy's

goals "was the avoidance of police detection," which he obviously

helped out with).          This describes Fournier's situation to a "T."

And   with       his    sufficiency-of-the-evidence        attack       on   the   drug-

conspiracy count foiled, his passing attempt to undo his conviction

for aiding and abetting the possession of a firearm in furtherance

of a drug crime is a washout too.10

                                       (5)
                                Courtroom Seating

                 Fournier says (through his pro se brief) that court

security officers during the trial sat him and his codefendants 20



      10
       In a supplementary pro se brief, Fournier contends for the
first time that the evidence at trial materially varied from the
allegations in the indictment. As he sees it, the evidence shows
that he may have violated some gun laws but did not prove that he
had joined the charged drug conspiracy. His argument has no bite,
however, because (as we just explained) sufficient evidence
supports his drug-conspiracy conviction.

                                          -32-
feet from counsel table and "cutoff all communication with their

lawyers" — actions, he adds, that infracted the Sixth Amendment.

See, e.g., United States v. Rodríguez-Durán, 507 F.3d 749, 776 (1st

Cir. 2007) (discussing a defendant's Sixth-Amendment right to

consult with counsel at trial).    His lawyer never complained about

this below, and the record discloses no whisper as to what actually

happened.     Consequently, we must dismiss these claims without

prejudice to his litigating them (if he desires) in a 28 U.S.C.

§ 2255 proceeding.     See, e.g., United States v. Bucci, 525 F.3d
116, 129 (1st Cir. 2008).    Obviously, nothing we have said or left

unsaid should be considered as even a remote suggestion of how a

petition like that might fare.

            Fournier also says (again, through his pro se brief) that

having the defendants sit together during the trial deprived him of

the presumption of innocence.    Plain-error review applies, because

his lawyer made no mention of this below.        See, e.g., Torres-

Rosario, 658 F.3d at 116. That is probably because the argument is

a clear loser under United States v. Turkette, 656 F.2d 5 (1st Cir.

1981). There, we rejected the suggestion that a judge had offended

the Constitution by sitting the defendants alone in the first row

of the courtroom's spectators' section — a borderline "frivolous"

claim, we said, because

            the defendants had to be seated somewhere, and
            from the start of the trial the jury knew that
            all of them . . . were charged with
            conspiracy. If the jury received a suggestion

                                 -33-
             of guilt by association, and their verdict
             belies this, it was the result of the
             conspiracy   charge,   not   the   seating
             arrangement.

Id. at 10.     Ditto here.    Consequently, we see no error, plain or

otherwise.

                                    (6)
                             Closing Argument

             Finally, Fournier alleges (also through his pro se brief)

several problems with the prosecution's closing argument.     Because

he did not object below, he must show plain error.         See, e.g.,

United v. Kasenge, 660 F.3d 537, 541 (1st Cir. 2011); United States

v. Kinsella, 622 F.3d 75, 84 (1st Cir. 2010).         But even then,

reversal is justified only if the prosecution's comments "so

poisoned the well that the trial's outcome was likely affected."

Kasenge, 660 F.3d at 542 (quoting United States v. Henderson, 320
F.3d 92, 107 (1st Cir. 2003)).

             Undaunted, Fournier condemns the prosecutor for saying

that he had armed Combo members with "rifles," had owned the

"Portugués" drug point for a "week," and had provided "narcotics"

too.   None of this crossed any line, however, because the record

supports what the prosecutor said:         Lespier had explained how

Fournier had given Combo personnel "AK-47 rifles" and had owned the

"Portugués" drug point for a week, and prosecutors could argue the

Fournier-sold-narcotics inference based on his having owned that

drug point.     See, e.g., Manor, 633 F.3d at 18 (concluding that a


                                   -34-
defendant's prosecutorial-misconduct claim flopped because the

"prosecutor had enough evidentiary support" to make the complained-

of statement); United States v. Martínez-Medina, 279 F.3d 105, 119

(1st Cir. 2002) (finding nothing objectionable with statements that

"appear reasonably supported by the record or are within the

prerogative   of   the    prosecution   to   characterize   the   evidence

presented at trial and argue certain inferences to the jury").

          Next Fournier excoriates the prosecutor for saying that

an early Combo member called "Yiyito" (whom we have not yet

mentioned) had worked at El Mesón Bypass in December 2005, when in

fact he had not.         Another Combo member, Burrito (whom we have

introduced already), had worked here during that period, the

evidence shows.     Perhaps the prosecutor confused the two.           But

given how both Yiyito and Burrito were Combo members, how the

slight misstatement touched on an incidental matter (i.e., whether

a Combo member besides Fournier had worked at El Mesón Bypass), how

the judge had cautioned jurors that counsel's comments were not

evidence and that only their recollection of the facts counted, and

how there was enough evidence of Fournier's guilt, we easily

conclude that the complained-of remark did not prejudice Fournier's

right to a fair trial.      See, e.g., United States v. Page, 521 F.3d
101, 107 (1st Cir. 2008); United States v. Carrasquillo-Plaza, 873
F.2d 10, 14 (1st Cir. 1989).




                                   -35-
                             Castillo

                                (1)
                            Confession

          Castillo's lead argument is that the judge botched the

case by not suppressing his (allegedly) involuntary confession.

But the evidence presented at the suppression hearing — which we

are about to discuss — fairly supports the judge's conclusion that

his confession was voluntary.

          Convening a hearing mid-trial following Castillo's oral

motion to suppress, the judge heard from one witness:       Enrique

Rodríguez, a Puerto Rico Police officer, who explained what went

down on the heels of Castillo's arrest.    Agents at a local police

office gave Castillo an oral Miranda warning sometime before noon

while they were processing him.11   Castillo said that he understood

his rights.   Later, officers gave him a form advising him of his

Miranda rights, and he signed it around 2 p.m.   Later still, while

the police were driving him to federal jail, Officer Rodríguez



     11
        As any crime-drama enthusiast knows, Miranda v. Arizona
requires that law-enforcement officers advise a custodial suspect
of four rights before interrogating him:
     [A suspect] must be warned . . . [1] that he has the
     right to remain silent, [2] that anything he says can be
     used against him in a court of law, [3] that he has the
     right to the presence of an attorney, and [4] that if he
     cannot afford an attorney one will be appointed for him
     prior to any questioning.
384 U.S. 436, 479 (1966). Officers need not use any particular
magic words, see id. at 476 — any words that clearly inform the
suspect of his rights will do, see Florida v. Powell, 559 U.S. 50,
60 (2010).

                                -36-
asked   a   nervous-looking   Castillo      if   "something   was   wrong."

Responding, Castillo confessed that he had worked at a drug point

in the Dr. Pila Public Housing Project.

            After the hearing, the judge found that Castillo was

twice Mirandized before saying anything.               Also, the judge found

that the police had not used any coercive tactics that would spoil

the voluntariness of his confession.              And so the judge denied

Castillo's motion to suppress.

            For obvious reasons, Castillo spends considerable energy

trying to convince us to reverse that ruling.              We review de novo

the   judge's   legal   conclusion    about      the   voluntariness   of   the

confession.     See, e.g., United States v. Boskic, 545 F.3d 69, 77

(1st Cir. 2008). But we must accept the judge's factfinding on the

circumstances surrounding the confession unless clearly erroneous,

see id., because determining credibility, weighing the evidence,

and drawing inferences from the evidence all fall within his

province, see, e.g., United States v. Valle, 72 F.3d 210, 213-14

(1st Cir. 1995).

            Castillo argues that officers coerced him to confess in

the car by not giving him food at any point before he spoke.            There

is simply no record support for that claim, however. True, Officer

Rodríguez could "not remember" if anyone had "offered" Castillo

food "or not."    But he stressed that "it is our regular" practice

"to offer" persons in Castillo's shoes something to eat.               And he


                                     -37-
quickly added that Castillo never asked him for food, telling

defense counsel that "the only thing that we talked about was what

he admitted [to] me and nothing else." "He never complained" about

"anything," Officer Rodríguez said, and he looked "normal" too.

The   judge    was   entitled   to       believe   the    officer's   testimony,

obviously. Given all this, we cannot brand the judge's no-coercion

factfinding clearly erroneous.

              Surprisingly, Castillo contends that the government did

not prove when the agents Mirandized him.                   And, he adds, the

evidence "contradicts" the government's theory that he had been

Mirandized before the confession.            Surprisingly is the right word,

because the record — Officer Rodríguez's testimony (which the judge

could credit without committing clear error) and Castillo's signed

Miranda-rights-waiver      form      —    shows    that   officers    had   twice

Mirandized him before he opened up to Officer Rodríguez. Again, we

see no clear error.

              Castillo, lastly, grumbles that he was arrested in the

morning, without anyone taking him to a magistrate judge — a one-

sentence-throwaway line appearing in his brief, supported by no

analysis explaining why any of that should matter for purposes of

assessing the voluntariness of his confession.               Whatever point he

is trying to make is waived.             See, e.g., Zannino, 895 F.2d at 17

(deeming waived claims that lack coherence or developed argument).




                                         -38-
             The bottom line is that the judge did not slip in

admitting Castillo's confession.

                                    (2)
                        Sufficiency of the Evidence

             Castillo    makes     a    sufficiency-of-the-evidence           claim,

arguing   that    the   government       did    not    prove   that   he    both   had

knowledge of the drug conspiracy and had acted with an intent to

further its objectives.       But his admission that he had sold drugs

at what the evidence showed was a Combo-controlled drug point cuts

the legs out from under this argument.                 Enough said.

                                      (3)
                                 Drug Quantity

             At sentencing the judge calculated Castillo's sentence on

the   drug   conspiracy     count       this    way.      Using   the      sentencing

guidelines'      2009   edition,       the   judge     noted   that   Castillo     was

responsible for (among other things) 1 kilogram or more of heroin.

That amount — which activated a statutory range of 10 years to

life, see 21 U.S.C. § 841(b)(1)(A) — resulted in a base-offense

level of 32.      After adding 2 levels for conduct within 1,000 feet

of a public-housing facility, the guidelines level totaled 34,

which, when cross-referenced against Castillo's criminal-history

category of I, produced a guidelines range of 151 to 188 months.

But after accounting for the § 3553(a) factors, the judge imposed

a 120-month prison sentence — a sentence 31 months below the low

end of the guidelines.


                                         -39-
          An unhappy Castillo now accuses the judge of presiding

over a process that flunked Alleyne, hitting him with the full

weight of the conspiracy's drug doings instead of relying on

individualized drug amounts determined beyond a reasonable doubt.

Because he débuts this claim here, our review is for plain error.12

But no plain error rears its ugly head.

          As   we   observed   in     discussing   Acosta's   sentencing

challenge, the jury made individualized beyond-a-reasonable-doubt

drug findings for each defendant, concluding when they got to

Castillo that he had conspired to possess and distribute 1 kilogram

or more of heroin, less than 500 grams of cocaine, less than 5

grams of crack, and less than 100 kilograms of marijuana.        And the

jury's particularized beyond-a-reasonable-doubt findings sap the

strength from Castillo's Alleyne argument.

          Hold on, says Castillo, the jury did not have enough

evidence to make that finding.      This is an unpreserved sufficiency

argument reminiscent of Acosta's.          And like Acosta's it is a

deadbang loser, for the same reason.       He says not a word about how

— after considering the evidence and inferences in the light most

sympathetic to the government —      he can clear the very high clear-



     12
       It may seem strange to talk about plain error, given how
Alleyne came down after our five defendants argued these
consolidated appeals to us. But to preserve a claim, a litigant
must press the point below, even if the caselaw is against him —
otherwise our review is (at best) limited to plain error.      See
United States v. Harakaly, 734 F.3d 88, 93-95 (1st Cir. 2013).

                                    -40-
and-gross-injustice hurdle required for reversal, see Pratt, 568
F.3d at 18, which does not cut it, see Town of Norwood, 202 F.3d at

405.

              Still hoping against hope for a reversal, Castillo argues

that the judge bungled the instructions by not focusing the jury's

attention on whether he and his codefendants had "knowingly"

conspired to possess and distribute the drug types and quantities

alleged in the indictment.       Hardly.          Getting down to the nitty-

gritty, we see that the judge told the jury that it could convict

a defendant on the drug-conspiracy count only if it found "beyond

a reasonable doubt" that the "defendant knowingly and willfully"

conspired to possess and distribute the drug types and quantities

"as charged" in "the indictment."         Keeping in mind too the special

verdict forms that required the jury to make personalized drug-

type-and-quantity findings for each of the five defendants beyond

a reasonable doubt, it is readily evident that Castillo's theory is

a bad one.

                                Rodríguez

                                    (1)
                                 Variance

              Rodríguez claims that a fatal variance existed between

the    drug   conspiracy   alleged   in     the    indictment   and   the   drug

conspiracy proved at trial. To get his conviction reversed on this

ground, Rodríguez must show two things:               first, that a variance

occurred — i.e., that the facts proved at trial differed materially

                                     -41-
from those alleged in the indictment; and second, that the variance

was prejudicial — i.e., that it affected his substantial rights.

See, e.g., United States v. Seng Tan, 674 F.3d 103, 110 (1st Cir.

2012).     Critically, there is no prejudicial variance if the

indictment gave him enough details to prepare a defense and plead

double jeopardy to prevent another prosecution for the same crime.

See id.

           Our review of this claim is similar to a sufficiency-of-

the-evidence     challenge     and    is   assessed   de   novo,    if   properly

preserved.     See, e.g., United States v. Dunbar, 553 F.3d 48, 61

(1st Cir. 2009).         The government floats the idea that maybe

Rodríguez did not say enough in the district court to preserve the

argument for appeal. Maybe, but because his challenge is a dud, we

skirt the waiver question.

           The    gist    of    his    theory    is   that    the    indictment

"exaggerated [his] participation" in the drug conspiracy, linking

him to three drug points while the trial evidence only linked him

to one, the Coto Laurel drug point mentioned earlier in this

opinion.   Going by the "strict definition" of the word, one could

argue "that proving fewer than all of the facts in an indictment —

but adding nothing new — is not a variance at all."                United States

v. Mueffelman, 470 F.3d 33, 38 n.6 (1st Cir. 2006). Yet "omissions

could so seriously distort the picture presented . . . as to raise

questions of unfair prejudice," making a variance analysis proper.


                                       -42-
Id.   To move the analysis along, we will assume without deciding

that Rodríguez can show a variance.         Still, he must show prejudice

sufficient to justify reversal.         This he has not done.         Things

might be different if the indictment had not mentioned the Coto

Laurel drug point or had "masked" its importance by putting "undue

emphasis" on the other drug points.         See id. at 39 (discussing the

masking phenomenon).        But the indictment did mention the Coto

Laurel drug point specifically, explicitly, and repeatedly.                And

Rodríguez's counsel did try to discredit the charges at trial where

she   could    —   challenging   Serrano,   for   example,     regarding   his

knowledge of the history of the Coto Laurel drug point (its

ownership, how long it had been up and running, etc.).

              The short of it is that the indictment gave Rodríguez

fair warning that the government viewed his Coto-Laurel-drug-point

ties as an important part of the overall conspiratorial scheme.

And because he cannot credibly claim surprise, the alleged variance

does not merit reversal.           See id.; see also United States v.

Rodriguez, 525 F.3d 85, 103 (1st Cir. 2008) (concluding that even

if the evidence varied from the charges, the government's proving

that the defendant "ran one of several drug points" instead of "the

entire   drug      organization"   caused   no    prejudice,    because    the




                                     -43-
indictment gave him sufficient knowledge of the charges against him

so that he could craft a defense).13

                               (2)
                   Sufficiency of the Evidence

          Rodríguez separately argues that insufficient evidence

supports his conviction on the gun count. To prove guilt here, the

government had to prove beyond a reasonable doubt, first, that

Rodríguez knew "to a practical certainty" that someone would use or

carry a firearm during and in relation to a drug-trafficking

offense or possess a firearm in furtherance of one and, second,

that he willingly took some action to facilitate the firearm's use,

carrying, or possession.    See, e.g., United States v. Alverio-

Meléndez, 640 F.3d 412, 420 (1st Cir. 2011); United States v.

Negrón-Narváez, 403 F.3d 33, 37-38 (1st Cir. 2005); see also United

States v. Medina-Román, 376 F.3d 1, 6 (1st Cir. 2004) (clarifying

that knowledge meeting the "practical certainty" test will in many

cases arise "from such an intimate involvement in the enterprise


     13
       Somewhat relatedly, Rodríguez grouses that because the judge
let jurors have a copy of the indictment in the jury room during
deliberations, they had at their fingertips the "unproved"
allegations about the other drug points, which, he adds, without
citing a single case, caused "unfair prejudice." But the judge
instructed them that the indictment itself is not evidence of
guilt. He also told them that the defendants are presumed innocent
until proven guilty beyond a reasonable doubt. We presume that
juries follow instructions. See, e.g., United States v. Venti, 687
F.3d 501, 504 (1st Cir. 2012).        And those instructions are
sufficient "to guard against the jury's using the indictment as
evidence," United States v. McFarlane, 491 F.3d 53, 60 (1st Cir.
2007), which takes all the wind out of Rodríguez's sail on this
issue.

                               -44-
that the requirement for an affirmative action to facilitate the

crime inevitably will be met").14            At bottom, Rodríguez really

trains    his   sights   on   one   issue:    Did   prosecutors   prove   his

facilitation?     Perusing the evidence in a way most amiable to the

government, see Polanco, 634 F.3d at 45, we answer yes.

            Earlier we discussed how Lespier testified that Rodríguez

ran the Combo-controlled Coto Laurel drug point.           What we did not

mention then is that Lespier also testified that Combo leaders like

Rodríguez used armed "enforcers" all the time.             Extraordinarily

violent men (no doubt), enforcers protected Combo higher-ups and

beat down rival drug gangs — kill-or-be-killed work, with guns

among the tools of their trade.              See, e.g., United States v.

Correy, 570 F.3d 373, 400 (1st Cir. 2009).          Being in charge at the

Coto Laurel drug point meant that Rodríguez had a hand in personnel

decisions, bossing the help around with life-and-death consequences



     14
       As an aside, we note that an interesting issue now before
the Supreme Court is
     [w]hether the offense of aiding and abetting the use of
     a firearm during and in relation to a crime of violence
     or drug trafficking crime, in violation of 18 U.S.C.
     §§ 924(c)(1)(A) and 2, requires proof of (i) intentional
     facilitation or encouragement of the use of the firearm,
     as held by the First, Second, Third, Fifth, Seventh,
     Eighth, Ninth, and Eleventh Circuits, or (ii) simple
     knowledge that the principal used a firearm during a
     crime of violence or drug trafficking crime in which the
     defendant also participated, as held by the Sixth, Tenth,
     and District of Columbia Circuits.
Petition for Writ of Certiorari at I, Rosemond v. United States,
No. 12-895 (U.S. Jan. 16, 2013); see also Rosemond v. United
States, 133 S. Ct. 2734 (2013) (granting certiorari).

                                      -45-
— or so a jury could find.      For example, one enforcer, a person

called "Gordo," lost his life defending Rodríguez, Lespier said.

Lespier also talked about seeing Rodríguez's main enforcer, Miguel

Pacheco, at the Coto Laurel drug point.      And like other enforcers,

Pacheco was packing heat.       Considered in the proper light, the

evidence   and    reasonable   inferences    supply   enough   proof   of

Rodríguez's facilitation.      See Badamo v. United States, 201 F.3d
426, 1999 WL 1338076, at *1, 2 (1st Cir. 1999) (per curiam)

(unpublished     table   decision)    (finding   adequate   evidence   of

facilitation where (a) the defendant was responsible for having

another help out with a drug-trafficking crime by posing as a

police officer during a proposed robbery of a "stash house," and

(b) a jury could reasonably infer that a poser would have a gun on

him, just like a real officer would).15

                                  (3)
                             Drug Quantity
                                  and
                          Role in the Offense

           This brings us to Rodríguez's challenges to his 240-month

sentence for his conviction on the drug-conspiracy count.              To

understand his claims, some background is helpful.

           The jury found beyond a reasonable doubt specific drug

amounts attributable to Rodríguez — 1 kilogram or more of heroin,

5 kilograms or more of cocaine, 50 grams or more of crack, and less


     15
       We can and do rely on Badamo as persuasive authority.           See
1st Cir. R. 32.1.0(a).

                                     -46-
than 100 kilograms of marijuana.            The first finding alone meant

that he faced a statutory minimum sentence of 10 years and a

maximum of life. See 21 U.S.C. § 841(b)(1)(A). With the statutory

range set, the judge had to make defendant-specific drug findings

by a preponderance of the evidence, see United States v. Rodríguez,

731 F.3d 20, 31 (1st Cir. 2013), which is a more-likely-than-not

standard, see United States v. Vixamar, 679 F.3d 22, 29 (1st Cir.

2012).     And using the 2009 iteration of the guidelines, the judge

found that Rodríguez had been a leader of the Coto Laurel drug

point and a leader in the Combo.             From this finding the judge

concluded that Rodríguez could have reasonably anticipated the

amounts of drugs being distributed by the conspiracy each year —

i.e., at least 182.5 kilograms of heroin, 182 kilograms of cocaine,

136.6 kilograms of crack, and 136 kilograms of marijuana, which is

the equivalent of over 30,000 kilograms of marijuana, the judge

noted.16    That led to an offense level of 38, the judge said, which

he enhanced 2 levels for conduct within 1,000 feet of a public-

housing facility and 3 levels for Rodríguez's role as a manager or

supervisor in the conspiracy.         The result was an offense level of

43, which combined with his criminal-history category of I to give

him   a    guidelines   range   of   life   in   prison.   The   judge   then


      16
       For sentencing purposes, judges must convert diverse drugs
into "marijuana equivalents" so that they are adding apples to
apples in computing the defendant's offense level. See Kinsella,
622 F.3d at 82.


                                     -47-
considered the § 3553(a) factors before settling on the 240-month

term.

          Rodríguez essentially thinks that the judge stumbled

twice — first by attributing conspiracy-wide drug quantities to him

and then by imposing a 3-level sentencing enhancement on him for

his supposed role as a manager or supervisor in the conspiracy.

Spoiler alert — we see no error.

          Absent individualized findings concerning the "amounts

attributable to, or foreseeable by, that defendant," the quantities

ascribed "to the conspiracy as a whole cannot automatically be

shifted to the defendant."    United States v. Colón-Solis, 354 F.3d
101, 103 (1st Cir. 2004).    Rodríguez concedes that the judge made

particularized findings.    He just believes that those findings are

insupportable.     Our review is for clear error, see, e.g., United

States v. Correa-Alicea, 585 F.3d 484, 489 (1st Cir. 2009), knowing

that a finding is not clearly wrong simply because it strikes us as

probably wrong — rather, "it must prompt 'a strong, unyielding

belief, based on the whole of the record,' that the judge made a

mistake," Toye v. O'Donnell (In re O'Donnell), 728 F.3d 41, 45 (1st

Cir. 2013) (quoting Islamic Inv. Co. of the Gulf (Bah.) Ltd. v.

Harper (In re Grand Jury Investigation), 545 F.3d 21, 24 (1st Cir.

2008)); accord United States v. Cintrón-Echautegui, 604 F.3d 1, 6

(1st Cir. 2010).




                                 -48-
            Plenty of evidence supports the judge's finding that

Combo-leader Rodríguez could have reasonably foreseen the amounts

of drugs embraced by the conspiracy:          Onetime-Combo leader Lespier

testified that Rodríguez belonged to the Combo and ran the Coto

Laurel drug point.       Confidential-informer Serrano testified that

Rodríguez   got    the   drugs   for   that   drug   point    from    his   Combo

counterparts at the Dr. Pila Housing Project.                   The two were

"united," to use Serrano's word.          Another cooperating codefendant,

Elvin   Cartagena     Colón     ("Cartagena"),    whom   we    have    not    yet

mentioned, saw Rodríguez hand a Combo leader a "tall bundle" of

cash for drugs. Still another cooperating witness, Ediberto García

Román ("García"), whose name we have not yet brought up, said

Rodríguez met with Combo confederates to coordinate the drug supply

for the Coto Laurel drug point.            So Rodríguez did not just know

Combo leaders.     He was, as the judge found, a Combo leader too who

did conspiracy-linked drug business with Combo members. And all of

this was enough to satisfy the preponderance standard, despite what

Rodríguez says.

            As for his challenge to the manager-or-supervisor-in-the-

conspiracy enhancement, see U.S.S.G. § 3B1.1(b), Rodríguez again

must show clear error, see United States v. Garcia-Hernandez, 659
F.3d 108, 114 (1st Cir. 2011).           And again he cannot.

            An    enhancement    under    this   guideline    proceeds       in   a

sequence of two steps.        Id.   First the sentencing judge must find


                                       -49-
that   the    underlying   offense    involved     five   or   more   persons

(including the defendant) or was otherwise extensive.            Id.; United

States v. Conley, 156 F.3d 78, 85 (1st Cir. 1998).             Then the judge

"must find that the defendant managed or supervised one or more of

the other participants in that activity."           Garcia-Hernandez, 659
F.3d at 114.     The preponderance-of-the-evidence standard of proof

applies, not surprisingly. See, e.g., United States v. Alicea, 205
F.3d 480, 485 (1st Cir. 2000).

             Rodríguez does not contest the judge's finding that the

conspiracy involved at least five persons — indeed, his counsel

specifically waived that argument at oral argument, reserving his

objection for the judge's conclusion that he played a managerial or

supervisory role in the scheme.             But gobs of testimony from

multiple     witnesses   support   the   judge's    finding.       Just   from

Lespier's and Serrano's testimony one can reasonably infer that

Rodríguez — at a minimum — controlled the criminal activity of

(a) two enforcers — one of whom, Gordo, died protecting him;

(b) three drug sellers — Wanda, Pucho, and Acosta; and (c) one drug

runner — Acosta, who took the bundle of drugs Rodríguez gave him

and passed them on to the sellers.           That will do.        See, e.g.,

United States v. Cruz-Rodríguez, 541 F.3d 19, 33 & n.12 (1st Cir.

2008) (discussing what it means to manage or supervise a person).

Desperately, Rodríguez essentially argues that neither Lespier nor

Serrano were credible.       But the judge had a better vantage to


                                     -50-
assess the credibility of all involved.            And we see no reason to

reverse. See generally United States v. Platte, 577 F.3d 387, 392-

93 (1st Cir. 2009) (noting that "credibility determinations are

part    of   the   sentencing   court's    basic   armamentarium").    The

enhancement was justified.

                                   Guzmán

                                     (1)
                                 Car Search

             Guzmán berates the judge for not suppressing the fruits

from the search of a car (most notably an incredible amount of

heroin).     He is convinced that the traffic stop that led to the

search was a pretext to allow the police to rummage inside the auto

without a warrant, violating his reasonable expectation of privacy.

And he is also convinced that the judge should have held an

evidentiary hearing on the issue.           The story behind all this is

easily told.

             Guzmán had rented a Chevy Malibu but had let three others

(coconspirators, it turns out) use it on the day of the search.

The police arrested the trio after pulling the car over on a

highway for a traffic violation and spotting what appeared to be

heroin in the auto's "interior" (exactly where the record does not

say).    Guzmán was not in the car.        According to an officer at the

scene, his department's policy is that once law enforcers take

custody of a car they must itemize its contents in front of the

arrestees.     And an inventory search of this auto turned up over

                                    -51-
5,000 baggies of heroin in the car's trunk, along with other drug-

related paraphernalia.

            Calling the search and seizure "illegal," Guzmán argued

below that none of this evidence could be used against him.            He

also insisted that his car-renter status meant that he had a

reasonable expectation of privacy at stake in the search.              He

offered no affidavit or equivalent evidentiary material to support

his   suppression   theory,   however.   And   the   judge   denied   the

suppression motion, without holding a hearing or issuing a written

decision.   Guzmán moved the judge to reconsider, but again failed

to provide an affidavit.      The judge denied that motion too.       Six

months later, Guzmán moved once more for reconsideration, this time

supplying an affidavit swearing that he had loaned the car to his

three "friends" and had told them not to open the glove compartment

or the trunk and that "[u]pon information and belief no traffic

violation" had occurred while his friends were in the rented auto.

Motion denied, the judge ruled.

            In this venue, Guzmán still champions (as we just said)

his theories that the stop was pretextual and that the search

compromised his reasonable expectation of privacy. Nothing that he

says on this score matters, however, and our de novo review, see

United States v. De Jesús-Viera, 655 F.3d 52, 58 n.3 (1st Cir.

2011), leads straight to affirmance.     The reason why is clear:




                                  -52-
             Having arrested Guzmán's "friends" after seeing a baggie

of suspected heroin in the car's interior, officers could search

the   auto    under   two   traditional   exceptions   to   the   warrant

requirement:      the-search-incident-to-arrest     exception     and   the

inventory-search      exception.    The   first   exception   permits     a

warrantless search if "it is reasonable to believe" that the car

has "evidence of the offense of arrest." Arizona v. Gant, 556 U.S.
332, 351 (2009); see also Polanco, 634 F.3d at 42 (stressing how

"Gant clarified" that an auto search may come within this exception

"only in two very specific situations:            when the arrestee is

unsecured and within reaching distance of the passenger compartment

at the time of the search (the officer-safety exception), or when

it is reasonable to believe evidence relevant to the crime of the

arrest might be found" in the auto) (internal quotation marks

omitted).    During oral argument before us Guzmán's lawyer tried to

parry this point by challenging the lawfulness of the trio's

arrest.   But he has no standing to do so, given that he himself was

not one of the arrestees. See generally Alderman v. United States,

394 U.S. 165, 174 (1969) (noting that "Fourth Amendment rights are

personal rights which, like some other constitutional rights, may

not be vicariously asserted").       Indeed, we asked Guzmán's lawyer

for authority to back up her surmise.         She had none.       And our

research turned up none.




                                   -53-
               The other exception holds that if the arrests are legal,

then the police can take the car back to the barrack and search it

pursuant to standard inventory procedures — provided also that they

do     not   "act[]    in   bad    faith         or   for    the   sole    purpose     of

investigation."         Colorado v. Bertine, 479 U.S. 367, 371, 372

(1987).        Once again Guzmán's lawyer wrangled with us over the

legality of his friends' arrests, without citing any pertinent

authority.        And once again Guzmán's argument falls apart on

standing grounds, given that he himself was not among those

arrested.       So he cannot challenge the propriety of the inventory

search.      See Alderman, 394 U.S. at 174.

               But wait, says Guzmán, surely the police did not have to

take the car — they could have called him to come get it instead.

This    line    of   argument     is   a   dead       end,   however,     because    "the

existence of alternative means of dealing with the automobile, even

less    intrusive     means,      does     not    illegitimate      the    constables'

decision" to remove it.           United States v. Rodriguez-Morales, 929
F.2d 780, 786 (1st Cir. 1991).

               As for his faulting the judge for not convening an

evidentiary hearing — an issue we review for abuse of discretion,

see, e.g., United States v. Allen, 573 F.3d 42, 50-51 (1st Cir.

2009) — we note that Guzmán had to satisfy an entry-level burden of

showing that the police's warrantless search did not come within

"any" recognized warrant exception, id. at 51 (quoting United


                                           -54-
States v. Calderon, 77 F.3d 6, 9 (1st Cir. 1996)), including the

two we just mentioned.     And this he did not do, for he alleged

nothing "definite, specific, detailed, and nonconjectural" that

could defeat application of either exception here.           See id.

(quoting Calderon, 77 F.3d at 9).      No surprise, then, that we see

no abuse of discretion.

           With that said, we turn to his next challenge.

                                 (2)
                     Sufficiency of the Evidence

           Guzmán asks us to declare the evidence inadequate to

support his gun-count conviction.       Basically, his gripe is that

nothing shows that he had taken some step to help another use,

carry, or possess a firearm. The evidence was hardly overwhelming,

as the government concedes.    But viewed in the proper light, see

Polanco, 634 F.3d at 45, we believe that there was enough to sink

Guzmán's argument.

           Here is why. The jury heard from cooperating-conspirator

Roberto Pizarro Orta ("Pizarro") about the time Combo-leader Guzmán

took his brother Alberto to the house of a man named "Willie."

Willie was supposed to give the brothers Guzmán the cash from that

week's heroin sales. Like his brother, Alberto was a Combo member.

And it was no secret that Alberto had a gun on him.     Pizarro "saw"

him with a ".38 revolver," actually.     Anyway, a suspicious car was

in the area.   And Guzmán and the others asked Pizarro to check it

out.   "I told them I was not going to check any car, empty" — and

                                -55-
by "empty" he meant "unarmed."        So Pizarro asked for and got

Alberto's pistol.17   Thin this evidence may be.        But reading

everything together with all reasonable inferences in the light

most favorable to the government, we think there was enough for a

levelheaded jury to find that Guzmán had his pistol-packing brother

tag along to make sure that he got his hands on the drug money

without incident — particularly when one remembers the other

evidence showing how Combo leaders used armed enforcers to help

push their dirty business to the max.    And so there was sufficient

evidence of Guzmán's facilitation. See Badamo, 1999 WL 1338076, at

*2.

                                (3)
                        Jury Instructions

           Guzmán next contends that the judge misinstructed the

jury on the gun count. But because he never objected below, Guzmán

must run the gauntlet of plain-error review.      See, e.g., United

States v. Griffin, 524 F.3d 71, 76 (1st Cir. 2008).   That requires

him to show an error that was "obvious and clear" and that affected

his substantial rights. Id.   Even then, we need not reverse unless

the error also seriously undermined the fairness, integrity, or

public reputation of judicial proceedings.    See Kinsella, 622 F.3d

at 83.




      17
       Alberto, by the way, was also indicted in this case but pled
guilty to the drug-conspiracy count long before trial.

                               -56-
           Moving to the particulars of the present case, we see

that the judge started off talking about the elements of the drug-

conspiracy count, instructing the jury on the law of conspiracy,

for example.     Then he charged the jury on the elements of the gun

count, touching on how the law prohibits anyone from aiding and

abetting the use or carrying of a firearm during and in relation to

a drug crime or possessing a firearm in furtherance of one.

Because   the    drug    crime    here    was   conspiracy    to   possess   and

distribute illegal drugs, the judge talked about the law of

conspiracy some more.        And then the judge explained the meaning of

aiding and abetting.

           For his first argument, Guzmán says that the judge never

told the jury that it could consider "whether defendant aided and

abetted a member in using or carrying firearms in relation" to a

drug   crime    only    if   it   first   determined   that    defendants    had

conspired to commit a drug crime.          Nonsense.   The judge explicitly

charged the jury that to find Guzmán guilty on the gun count it

would "first" have to find that "the defendants committed the crime

of conspiring to possess with intent to distribute" the illegal

drugs listed in the indictment.           Hardly the stuff of plain error,

by any stretch of the imagination.

           Guzmán also calls out the judge for not telling the jury

that to find "Guzmán" guilty on the gun count it had to find that

he had "performed some affirmative act, had some stake or power


                                      -57-
over any firearm."   Reduced to essentials, what the judge told the

jury was aiding and abetting "means intentionally to help someone

else commit the crime charged."        And, he added, a defendant is

guilty of aiding and abetting if "someone else committed the

charged crime" (i.e., using or carrying a firearm during and in

relation to a drug crime or possessing a firearm in furtherance of

one) and the "defendant[] consciously shared the other person's

knowledge of the charged crime," "intended to help" him, and "took

part in the endeavor seeking to mak[e] it succeed."      There is no

etched-in-stone way to convey the aiding-and-abetting idea to the

jury, and what is necessary might turn on the circumstances of the

case.   See United States v. Urciuoli, 513 F.3d 290, 300 (1st Cir.

2008); see also United States v. Gonzalez, 570 F.3d 16, 29 (1st

Cir. 2009) (illustrating that point by noting that "we have

explicitly declined to require the 'shared' intent language found

in some of our opinions").   But the judge's discussion essentially

mirrors the ones found in our cases.      See, e.g., United States v.

Rodríguez-Lozada, 558 F.3d 29, 41 (1st Cir. 2009); United States v.

García-Carrasquillo, 483 F.3d 124, 130 (1st Cir. 2007); United

States v. Rosario-Díaz, 202 F.3d 54, 62-63 (1st Cir. 2000).      And

Guzmán has not shown why the particulars of his case required the

judge to phrase the aiding-and-abetting concept any differently.

So when you get right down to it, what the judge said does not come

within shouting distance of plain error.


                                -58-
           As a last-ditch effort, Guzmán lodges a double complaint

against the judge's conspiracy charge.        For openers, he calls them

unduly   repetitive,   noting   that    the   judge   discussed   general

conspiracy principles three times.       He then sounds off about the

charge's placement, groaning that the second set of conspiracy

instructions were read too close to the aiding and abetting charge.

And all of this, he says, confused jurors into thinking that they

could convict him of conspiring to possess firearms, rather than of

aiding and abetting a firearm's use or carry during and in relation

to, or possession in furtherance of, a drug crime.        We think not.

           Notably for present purposes, Guzmán's counsel candidly

conceded at oral argument that the judge did not misstate the law

of conspiracy.   And having read the entire jury charge with care,

see Griffin, 524 F.3d at 76 (telling us that this is what we must

do), we cannot buy the idea that the repetition must have — by its

sheer weight — coaxed the jury to find against Guzmán on the gun

count.    Nor did we detect any defect with the instructions'

placement that might have befuddled the jury in deciding his fate

on that count.   Nothing remotely resembling plain error here, to

put it mildly.

                                 (4)
                          Napue Violations

           Convinced that prosecutors violated the constitutional

rule against knowingly using perjured testimony, see Napue v.

Illinois, 360 U.S. 264, 269 (1959), and that there is a "reasonable

                                 -59-
likelihood" that that testimony affected the jury's judgment, see

United States v. Mangual-Garcia, 505 F.3d 1, 10 (1st Cir. 2007),

Guzmán blisters the judge for not granting him a new trial — an

issue   that     usually    invites    abuse-of-discretion          review,     see

González-González, 258 F.3d at 20.           The Napue-violation point that

he pushes here pivots on his belief that prosecutors let some

cooperating witnesses lie on the stand about the benefits that they

would get after testifying under plea and cooperation agreements.

What makes this argument a no-go is that it is not the one that he

had presented below.

            Guzmán's    new-trial     motion    accused      only    cooperating

witness García of telling whoppers about potential benefits.                      A

former heroin seller at the Dr. Pila Housing Project, García

testified that he would give money from his sales to "Willie," who

would in turn give it to Guzmán.             García explained that he had

confessed to the police that he had participated in the Combo-drug

conspiracy, a crime with which he was never charged.                He also said

that he was cooperating with prosecutors because he wanted to turn

his life around.       And he denied any agreement for prosecutorial

leniency.      Guzmán's new-trial motion speculated that García must

have lied because it was "highly unlikely" that anyone would

cooperate   without    an    agreement.        The   judge    found    no     Napue

violation. But Guzmán has now shifted the focus of his attack from

García to "Lespier" and others "whose testimony, produced under a


                                      -60-
plea and cooperation agreement," suggested that prosecutors had

offered "'no benefits'" to secure their help.              Having switched

tactics this way so late in the game, Guzmán has waived the

argument that he now seeks to pursue.         See United States v. Slade,

980 F.2d 27, 31 (1st Cir. 1992) (emphasizing that "a party is not

at liberty to articulate specific arguments for the first time on

appeal simply because the general issue was before the district

court"); United States v. Dietz, 950 F.2d 50, 55 (1st Cir. 1991)

(holding that a criminal defendant, unhappy with a judge's ruling

"yet persuaded that his original arguments lacked merit, cannot

switch horses mid-stream in hopes of locating a swifter steed");

see also United States v. Charles, 213 F.3d 10, 21 (1st Cir. 2000)

(echoing points made by Slade and Dietz).

          One last issue, and we are done.

                                (5)
                 Statutory Sentencing Enhancement

          Because   of   two   prior   drug    felonies,   Guzmán   got   an

automatic life sentence for his conviction on the drug-conspiracy

count.   See 21 U.S.C. § 841(b)(1)(A) (enhancing the mandatory

sentence for a controlled-substance offense to life imprisonment if

the defendant has two or more final convictions for a felony-drug

offense at the time he committed the crime for which he is being

sentenced).   Not willing to take that sentence without a fight,

Guzmán argues (as he did below) that the two priors — resulting

from a pair signed plea agreements between him and the government

                                  -61-
— were not separate criminal episodes, as § 841(b)(1)(A) has been

read to require.       See, e.g., United States v. De Jesus Mateo, 373
F.3d 70, 74 (1st Cir. 2004); Martínez-Medina, 279 F.3d at 123.                       In

reviewing the judge's decision, we decide de novo any underlying

legal issues, see United States v. Rivera-Rodríguez, 617 F.3d 581,

608 (1st Cir. 2010), but check any fact findings for clear error,

see United States v. Fink, 499 F.3d 81, 88 (1st Cir. 2007).

            At   sentencing      the   judge   read       each    plea   agreement's

statement of facts into the record.                The first one said:

            On or about 1994 to 1996 and October 1997 the
            defendant Danny Guzman Correa was the supplier
            of heroin for the drug point located at the
            Portugues and Belgica Wards in Ponce, owned by
            co-defendant Orlando Rosa Rodriguez.

The second one said:

            On or about 1996 and October 1997 the
            defendant Danny Guzman Correa was one of the
            suppliers of heroin, cocaine and marihuana to
            co-defendants Orlando Maldonado Orengo, Samuel
            Arce Leon and Ignacio Mendoza Diaz who would
            later provide the same to co-defendant Ramona
            Nieves Santiago for further distribution at
            her drug point located at the Rosaly
            Residential in Ponce, Puerto Rico.

The judge deemed the two separate criminal incidents.                       We see no

error.     Sure, the pair overlapped a bit in time.                 But the second

involved    different    coconspirators,           a    different   locale,    and    a

different mix of drugs than the first.                  As we have said, time and

time   again,    "an   ongoing    course      of       criminal   conduct    such    as

narcotics trafficking may involve many such criminal episodes, each


                                       -62-
a discrete occurrence."      United States v. Lino, 493 F.3d 41, 43

(1st Cir. 2007) (quoting De Jesus Mateo, 373 F.3d at 74, in turn

quoting Martínez-Medina, 279 F.3d at 123).    Plus, "[t]he fact that

all are related, part of a series, or part of a continuous course

of criminal dealing, does not necessarily render them a single

criminal episode."   Id. (again quoting De Jesus Mateo, 373 F.3d at

74, in turn quoting Martínez-Medina, 279 F.3d at 123, again).      A

contrary holding, we have stressed, "would insulate the very career

criminals the statute is designed to reach — those continuously

engaged in criminal conduct."      Martínez-Medina, 279 F.3d at 123

(quoting United States v. Maxey, 989 F.2d 303, 307 (1st Cir.

1993)).   So it is here.     Consequently, the judge did not err in

treating these convictions as distinct.

          In a last-gasp bid to undo his life sentence, Guzmán says

that certain drug-quantity calculations in the presentence report

"are far from reliable."       But the jury's decision to hold him

responsible beyond a reasonable doubt for at least 1 kilogram of

heroin was enough to trigger the life sentence, when combined with

his two priors, of course.    And that means that we need not take up

this issue. See, e.g., United States v. Rivera-Ruiz, 244 F.3d 263,

272-73 (1st Cir. 2001) (relying on United States v. Tavano, 12 F.3d
301, 307 (1st Cir. 1993)).




                                 -63-
                           Final Words

          For the reasons arrayed above, we conclude that our

defendants were lawfully tried, convicted, and sentenced.

          Affirmed.




                              -64-